Title: General Orders, 20 July 1780
From: Washington, George
To: 


					
						Head Quarters Pracaness Thursday July 20th 1780
						
							Parole United States 
							 Countersigns France ForceWatchword Unanimity
						
					
					[Officers] Of the Day Tomorrow[:] Major Reid[,] Brigade Major Jersey Brigade
					The Commander in Chief has the pleasure to Congratulate the Army on the Arrival of a large Land and Naval Armament at Rhode Island sent by his most Christian Majesty to Co’operate with the Troops of these States against the Common Enemy accompanied with every Circumstance that can render it honorable and useful.
					The Generosity of this succour and the manner in which it is given is a new Tie between France and America The Lively concern which our Allies manifest for our Safety and Independence has a Claim to the Affection of every Virtuous Citizen. The General with confidence assures the Army that the Officers and Men of the French Forces come to our Aid animated with a Zeal founded in Sentiment for us as well as in Duty to their Prince and that they will do every thing in their Power to promote Harmony and cultivate Friendship He is equally persuaded that on our Part we shall vie with them in their good dispositions to which we are excited by Gratitude as well as by a common Interest; and that the only contention between the two Armies will be to excel each other in good offices and in the display of every Military Virtue—This will be the Pledge of the most solid advantages to the common Cause and of a glorious Issue to the Campaign.
					The second Pennsylvania brigade is to move this afternoon from their present Ground and encamp upon the most convenient ground upon the left of the First.
					Agreeable to the General Order of the 15th Instant relative to certain Men claimed by the 4th and 6th Pennsylvania Regiments; a Court of

Enquiry have reported that the Inlistments of Gilbert Moore, Hugh McEbrary, William Faulkner and James McBride Soldiers ought to stand good and that they are the property of the 6th Pennsylvania regiment.
					The Men are to join the 6th Regiment accordingly.
					John Swan John Scott and Peter Witherspoon were tried by the General Court Martial whereof Colonel Butler is President on suspicion of being Spies and Acquitted.
					The General confirms the Acquittal and orders them released from Confinement.
					
						After Orders
						Captain Ogden of the Jersey Brigade is appointed to do the duty of Brigade Major in the same untill the return of Major Ross.
						Captain Johnson of General Clinton’s brigade with the Detachment under his command in the Clove is to rejoin said Brigade.
					
				